          Case 1:19-mc-00416-RA Document 4 Filed 09/16/19 Page 1 of 1
            Case 1:19-mc-00416-RA Document 3-3 Filed 09/11/19 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
INRE:
                                                                         l"SDC-SD\Y
LETTER ROGATORY FOR INTERNATIONAL                                  M93   oocr,1 E\T                             1
JUDICIAL ASSISTANCE FROM THE
ARGENTINE SPECIAL TAX COURT,                                             ELE_CTRO\ICALL y FIL[[)             I
BUENOS AIRES, ARGENTINA,                                                 DO(#:                q           . .
IN THE MATTER OF AXION ENERGY                                            D\TE FIUT,:              {   13 // q
ARGENTINA v. AFIP-DGI
---------------------------------------------------------------x

         WHEREAS, the United States of America, by its attorney, Geoffrey S. Berman, United

States Attorney for the Southern District of New York, on behalf of the Argentine Special Tax

Court, Buenos Aires, Argentina, is seeking to obtain information from Glencore LTD, in New

York, New York, for use in connection with a judicial proceeding pending in that court

captioned "Axion Energy Argentina S.A. v. AFIP-DGI";

        NOW THEREFORE, it is hereby ORDERED, pursuant to 28 U.S.C. § 1782(a), that

Casey K. Lee, Assistant United States Attorney, Southern District of New York, be and hereby is

appointed as Commissioner, to take such lawful steps as are necessary to obtain information

from Glencore LTD and to submit said information to the United States Attorney for the

Southern District of New York for transmission to the United States Department of Justice or its

designee.

        IT IS FURTHER ORDERED that the United States Attorney's Office shall serve

Glencore LTD with a copy of this Order and the accompanying documents.


Dated: N~ York, New York
             II o-   _   /3
                         J
                                   , 2019
